 1

 2                                   UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   KEITH LEE WHITE,                                   No. 2:18-cv-3167 JAM AC P
 6                      Plaintiff,
 7          v.                                          ORDER
 8   JOE LIZARAGA, et al.,
 9                      Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On July 30, 2019, the magistrate judge filed findings and recommendations herein which

15   were served on all parties and which contained notice to all parties that any objections to the

16   findings and recommendations were to be filed within fourteen days. ECF No 8. Neither party

17   has filed objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed July 30, 2019, are adopted in full;

22          2. Plaintiff’s motion to remand this action to the Amador County Superior Court, ECF

23   NO. 4, is DENIED.

24
     DATED: September 3, 2019
25
                                                    /s/ John A. Mendez____________                _____
26

27                                                  UNITED STATES DISTRICT COURT JUDGE

28
                                                       1
